NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CUMMINS-ALLISON CORP.,
Plaintiff-Cr0ss-AppelI0:nt,
V.
SBM C0., LTD.
(F0RMERLY KN0WN AS SH1NW00 INF0RMA'rI0N & TELE-
con/1MUNIcAr10Ns C0., L'rn.),
Defendant-Appellant,
AND
AMRO-ASIAN TRADE, INC.,
Defendant-Appellant.
2011-1049,-1065,-1066
Appea1s from the United States District C0urt for the
Eastern District of Texas in case n0. 07-CV-0196, Judge
R0n C1ark.
ON MOTION
Bef0re LINN, Circuit Judge.
0 R D E R

CUMMINS-ALLISON CORP V. SBM CO LTD 2
Cu1nmins-Allison Corp. moves for summary affir-
mance or dismissal of Amro-Asian Trade, Inc.'s and SBM
Co., Ltd.’s appeals relating to U.S. Patent No. 6,459,806.
SBM and Amro-Asian oppose. Cummins-Al1ison replies
The court deems it the better course to deny the mo-
tions without prejudice to the parties raising the argu-
ments of estoppel in their briefs.
Acc0rdingly,
IT ls 0RDERED THAT:
The motions are denied without prejudice.
FoR THE C0URT _
JAN 2 6 2011 /s/ Jan Horba1y
Date J an Horbaly
Clerk
cc: Edward L. Foote, Esq.
Grant E. Kinsel, Esq.
Kevin M. O’Brien, Esq. F"_£D
U.S. COURT 0
319 msFsner§AiPr§§l:hS\f°R
JAN 26 2011
1AN tWRBALY
CLEllK